DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Election/Restrictions

Applicant's election with traverse of Group II comprising claims 2-8,10-15,17-20 and 22-24 in the reply filed on 11/20/2020 is acknowledged.  The traversal is on the ground(s) that the restriction is based on incomplete assertion of distinctness.  

	This is not found persuasive because as recited in the restriction requirement dated 08/20/2020 the applicant discloses two separate distinct inventions. The first invention comprising claims 2-8,10-15,17-20 and 22-24 are directed to pill dispenser and the second invention comprising claims 2-8,10-15,17-20 and 22-24 are 
As result examining an apparatus and a method in a single application would pose a serious burden of the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 19 recites “pick-up members,” “combinations of respective known pill drop-off locations and pick-up members,” “combinations of respective chutes and pick-up members,” “combinations of respective pill handling sub-assemblies and pick-up members,” and “two discrete combinations of respective known pill drop off locations and pick-up members.”  Applicant originally elected “a pill dispensing method” for prosecution, the method consisted of a single pick-up member, a single known pill drop off location however in claim 19 the method is directed to a pill dispensing method wherein the combinations of pick-up members, respective known pill drop-off locations and pick-up members, respective pill handling sub-assemblies and pick-up members and two discrete combinations is not the original elected embodiment.



Claims 19 are not treated on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a rotational position control sub-assembly,” as recited in claim 18 line 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
The claims are objected to because the font size used is too small and the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).  

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control system sub assembly” as recited in claim 20 lines 1-2; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “a control system sub assembly,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the said function cite above. The use of the term “system sub assembly” are not adequate structure for performing the cited function because it does not describe a particular structure for performing the function. 
The specification does not provide sufficient details such that one of ordinary skill in the art would understand what system sub assembly or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 


(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claim 20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 22 recites “the control system sub-assembly provides electrical signals to control the operation of the pick-up member, signals to a pick-up member motor to control the operation of the pick-up member motor, … etc.”  No elements of the control system sub-assembly providing electrical signals to the claimed elements as recited in the claim are disclosed in the specifications (the whole recited claim).  It is required the claim be cancelled.
Therefore, claim 22 is not treated on the merits.


Therefore, claim 24 is not treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20  and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitations “a control system sub-assembly” in lines 1-2. It is unclear as to what specifically is the control system sub-assembly since no specific structure is disclosed that is configured to perform the claimed function in the method recited.  The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  Appropriate clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4,5,8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis (US 7,359,765) in view of Major (US 4,505,381).

Referring to claim 2.  Varvarelis discloses a pill dispensing (100; Figure 1) method comprising:
picking up a pill (P; Figure 3) with a pick-up member (122) configured and disposed to pick up the pill (P) directly at a known pill drop off location (know location at end of chute 170) directly at an end of a chute; including:
moving the pick-up member (122) to alternately not be in contact with the pill at the known pill drop-off location (when pill holding apertures in 122 are not in alignment 
lifting the pill (see raised second pill P by member 122, in Figure 3) at least partially upward off the end of the chute (end of chute 170), and 
then moving the pill (P) from the known pill drop off location (know location at end of chute 170).
Varvarelis does not disclose the pickup member as being an off center rotational pickup member.
Major discloses a conveyor roller system (Figure 1) wherein a pickup member being an off center rotational pickup member so that the rotational pick-up member (24; Figure 2-3) is rotationally movable following the off-center disposition (see position of off center axle 44) to alternately be not in contact with an article (12 as by roller 60; as shown in Figure 3) at the known pill drop-off location (top of roller 60), and then in contact with the article (at 20; Figure 3) at the known pill drop-off location (top of 60), and then disposed to move the article from the known pill drop-off location (from top of 60).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Varvarelis to include a pickup member as being an off center rotational pickup member as taught by Major because an off center rotational pickup member would allow the article to rest directly on top of the roller contact position before initiating contact with the article thus assuring the rotational pickup member engages a single article at a time. 

Referring to claim 4.  Varvarelis discloses a pill dispensing (100; Figure 1) method further comprising:
an axle (axle of 122; Figure 3) upon which a rotational pick-up member (122) is disposed; the axle (axle of 122; Figure 3) being rotatable and thereby imparting rotational motion to the rotational pick-up member (caused by rotation of member 122); and 
an engaging surface (outer surface of 122) disposed on the pick-up member (122), the engaging surface (outer surface of 122) being configured to engage the pill (P) at the known pill drop-off location (know location at end of chute 170) to move the pill (P) thereform.
Referring to claim 5.  Varvarelis discloses a pill dispensing (100; Figure 1) method further comprising:
an openable gate (rounded outer portion of 122 at either ends preceding cavity in 122 ; Figure 3) at the end of the chute (170)
defining the known pill drop off location (location at end of chute 170 adjacent 122) and 
the openable gate being operational to hold the pill at the known location (hold a pill P location at end of chute 170 adjacent 122).

Referring to claim 8.  Varvarelis discloses a pill dispensing (100; Figure 1) method further comprising: 


Referring to claim 17.  Varvarelis discloses a pill dispensing (100; Figure 1) method further comprising: 
a housing (150; Figure 1) and 
a frame sub-assembly (160; Figure 1) 
wherein:
the housing (150) has 
a pill receiving opening (opening in top portion of container 150 to insert pills), and,
 a pill delivery opening (156); 
the frame sub-assembly has:
a base plate (bottom wall of 150); 
one or more arms (136); and 
a top portion (top of 160);
the housing (150) and the frame sub-assembly (160; Figure 1) have openings for receiving one or more pills (through the top of housing 150);
the housing (150) and the frame sub-assembly (160; Figure 1)  have openings (opening through the top of housing 150) cooperative with a receiving bin (mid storage area of 150) for receiving one or more pills moved to the receiving bin (deposited into the receiving bin); and,
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis (US 7,359,765) in view of Major (US 4,505,381) and further in view of Yamamoto (US 7,004,353).

Referring to claim 6.  Varvarelis in view of Major do not disclose an openable gate configured to be operable with the rotational pick up member.
Yamamoto discloses an article dispensing device (Figure 1) wherein the openable gate an openable gate (25; Figure 1) is configured to be operable:
with a rotational pick-up member (1; Figure 4) to open for movement of the pill from the known pill drop off location (at end of 24); 
discretely from the rotational pick-up member (1; Figure 4) to open for movement of the pill (T) from the known pill drop off location (at end of 24).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Varvarelis in view of Major to include an openable gate configured to be operable with the rotational pick up member as taught by Yamamoto because an openable gate would allow for a predetermined controlled number of articles to be dispensed thus assuring a more accurate and uniform flow of articles through the rotational pickup member.
**(Applicant may wish to incorporated the subject matter as shown in applicants Figure 5D, wherein the openable gate is pivoted to an open or closed position)

Referring to claim 10.  Varvarelis discloses a pill dispensing (100; Figure 1) method comprising:
a pill handling sub-assembly (including top portion of 150 and 170) comprising:
a receiving bin (top portion of storage area 150; Figure 3) for receiving and containing one or more pills (P) until desired.
Varvarelis does not disclose a conveyor configured for moving one or more pills from the receiving bin to the chute.

Yamamoto discloses an article dispensing device (Figure 1) comprising a conveyor (213; Figure 1) configured for moving one or more pills from the receiving bin (h) to the chute (24).



Referring to claim 11.  Yamamoto discloses an article dispensing device (Figure 1) comprising a conveyor (213; Figure 1) comprising:
delivering one or more pills from the receiving bin (h) to the chute (24) and 
removing one or more pills (t) from the receiving bin (h) 

Referring to claim 12.  Varvarelis discloses a pill dispensing (100; Figure 1) method further comprising:
a motor sub-assembly (motor integral to dispensing mechanism 122; Figure 3) comprising:
a rotational pick-up member motor (motor for rotating pick-up member 122; Col. 6 line 26) to engage and move the pick-up member (122) and 
a conveyor motor (motor configured to rotate member 213; Figure 1; Yamamoto; not shown) to engage and move the conveyor (213).

s 7,14,15, 20,23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis (US 7,359,765) in view of Major (US 4,505,381) in view of Yamamoto (US 7,004,353) and further in view of Bassani (US 8,225,925).

Referring to claim 7.  Varvarelis in view of Major and Yamamoto disclose wherein the rotational pick-up member (122; Varvarelis) is rotatable to alternately not be in contact with the pill at the known pill drop off location (when pill holding apertures in 122 are not in alignment with the end of 170 to capture a pill), and then in contact with the pill at the known pill drop off location (when pill holding apertures in 122 are in alignment with the end of 170 to capture a pill), and then moving the pill (P) from the known pill drop off location (from the end of chute 170).

Varvarelis in view of Major and Yamamoto do not disclose an the chute has a slot at the known pill drop off location, the slot being operationally disposed relative to the rotational pick-up member for the rotational pick up member to move therein.

	Bassani disclose a tablet dispenser (Figure 2) wherein a chute (14a; Figure 3) has a slot (46; Figure 4) at the known location (end of chute 14a), the slot ( 46; Figure 4) being operationally disposed relative to a rotational pick-up member (60 and 62; Figure 4 and 2) for the rotational pick up member (60 and 62) to move therein (see Figure 2 wherein the pickup member extends into chute 14e).

a contained location of the pills at the end of the chute wherein the pickup member can effectively engage the pills through the bottom of the chute slot and thus more easily drive the pills out of the chute.

Referring to claim 14.  Varvarelis in view of Major and Yamamoto do not disclose comprising: 
a scale sub-assembly; and
a pill delivery sub-assembly.
	Bassani disclose a tablet dispenser (10; Figure 1) wherein comprising:
a scale sub-assembly (plurality of scales beneath containers 30; Col. 11 lines 10-16 ) and

a pill delivery sub-assembly (transport assembly for the containers 30; Col. 3 line 61- Col. 4 line 6);
being configured to receive one or more pills (pills are deposited into container 30) from the rotational pick-up member (60 and 62; Figure 4).



Referring to claim 15.  Bassani disclose a tablet dispenser (Figure 2) wherein:
the scale sub-assembly (plurality of scales beneath containers 30; Col. 11 lines 10-16) is configured to receive one or more pills (pills are deposited into container 30 where a change in weight is detected resulting from the addition of tablets) from the rotational pick-up member (60 and 62; Figure 4);
the scale sub-assembly (plurality of scales beneath containers 30; Col. 11 lines 10-16) is configured to confirm the proper amount of one or more pills is delivered thereto by weight (measuring weight of the container and the weight of the container as the tablets are added);
the scale sub-assembly (plurality of scales beneath containers 30; Col. 11 lines 10-16) is configured to deliver the one or more pills to the pill delivery sub-assembly (transport assembly for the containers 30; Col. 3 line 61- Col. 4 line 6);
the scale sub-assembly is configured to deliver the one or more pills to a user (by measuring the amount of articles placed in each container);
the pill delivery sub-assembly is configured to receive the one or more pills from the scale sub-assembly (plurality of scales for containers 30; Col. 11 lines 10-16) and the rotational pick-up member (60 and 62);

the pill delivery sub-assembly (transport assembly for the containers 30; Col. 3 line 61- Col. 4 line 6) has a pill delivery cup (container 30) that is configured to receive the one or more pills from the scale sub-assembly (plurality of scales beneath containers 30; Col. 11 lines 10-16) and, deliver (transporting the containers 30) the one or more pills to a user.

Referring to claim 20.  Varvarelis discloses a pill dispenser (100; Figure 1) method further comprising a control system sub assembly (consisting of a controller configured to control the dispenser; Figure 5); the control system sub assembly connected to and disposed to control the pickup member (power source 110 is connected to all electrical components of the dispenser and the pickup member 122).

Referring to claim 23.  Bassani disclose a tablet dispenser method (Figure 2) wherein one or more of:
a sensor sub-assembly (plurality of scale sensor for containers 30; Col. 11 lines 10-16); 
the sensor sub-assembly (plurality of scale sensor for containers 30; Col. 11 lines 10-16) having at least one sensor (scale sensor) disposed to sense one or more pills at a location (pills in the container).

Referring to claim 24.  Bassani disclose a tablet dispenser method (Figure 2) wherein one or more of:
the sensor sub-assembly assembly (plurality of scale sensor for containers 30; Col. 11 lines 10-16) provides a signal to a control system sub-assembly that one or more pills are at the known location (pills in the container).
(Remainder of the claim is not considered since the only one condition is required to satisfy the claim).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis (US 7,359,765) in view of Major (US 4,505,381) and further in view  of Boucher (US 8,108,068).

Referring to claim 18.  Varvarelis in view of Major do not disclose a turntable connected to the rotational shaft.
Boucher discloses a method for dispensing medication (Figure 5) comprising a rotational sub-assembly (including members 602, 605 and 608; Figure 6) connected to a frame sub-assembly (frame of 560 and 638), the rotational sub-assembly ((including members 602, 605 and 608; Figure 6) further comprising:
a rotational shaft (shaft 605) connected to the frame sub-assembly (frame of 560 and 638);
a turntable (602; Figure 6) connected to the rotational shaft (605); and, 
a rotational position control sub assembly (motor 608).

.

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Allowability of claim 13 is resulting from the claimed special features which recite the pickup motor and the conveyor motor is selectively engaging and disengaging from the conveyor and the pickup member, wherein the pickup member and the conveyor comprising a pair of pins for engaging and disengaging the respective motors.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 

In regards to the applicant remarks to the restriction requirement, as cited above the applicant was required to make an election between a dispensing system (an apparatus) and a pill dispensing method (a method). The applicant elected to prosecute a method thus the claims that recite an apparatus were not elected.  

Regarding the drawings claims 3 and 8 recite the limitations “non-rotational… pick up member” and “one or more… upward… direction.” The drawings do not show a “non-rotational… pick up member” or “one or more… upward… direction.”  The drawing objections were proper and the applicant remedied the issues by cancelling claim 3 and amending claim 8.  Thus, the arguments are moot.

Regarding remarks pertaining to 35 USC 112, the applicant amended the outstanding issues. When a claim comprising multiple “or” limitations in a method claim reciting steps and the dependent claims also comprising multiple “or” limitations, it is indefinite since it is unclear as to what specific set combination of the dependent claims the applicant is reciting.  The amendment addressed the rejections. Thus, the arguments are moot.
Regarding argument pertaining to claim 2, applicant argues the cited reference of Varvarelis fails to have/show lifting a device up off the end of the chute.  Applicant’s limitations in claim 2 do not recite “lifting a device up off” but it is interpreted by the 
Applicant may contact the examiner for an interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAKESH KUMAR/          Primary Examiner, Art Unit 3651